Citation Nr: 1509531	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a rating in excess of 10 percent for asthma.

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

5.  Entitlement to a rating in excess of 10 percent for right quadriceps strain.

6.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

7.  Entitlement to a rating in excess of 10 percent for left bunion with pes planus.

8.  Entitlement to a rating in excess of 10 percent for residuals of a  right bunionectomy.

9.  Entitlement to a compensable rating for right ear hearing loss.

10.  Entitlement to a compensable rating for acne.

11.  Entitlement to a compensable rating for seasonal allergies.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to July 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported to his private psychologist, W. E. Eyring, that there had been an escalation of his PTSD symptoms since he had been last seen in March 2010.  On December 2009 VA psychiatric examination, the Veteran indicated he was receiving VA treatment for PTSD.  The record does not reflect any attempt to obtain records of such treatment; they are pertinent evidence, constructively of record, and must be secured. 

The Veteran was most recently examined by the VA for his service-connected disabilities in December 2009.  He argues, in essence, that the disabilities have since increased in severity.  In light of the allegation of worsening, and the length of the intervening period since he was last examined, a contemporaneous examination is indicated.

The record also shows that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  Records pertaining to the award have not been associated with the Veteran's VA record.  When VA has notice of the existence of relevant SSA records, VA's duty to assist includes obtaining such records from that agency (they also are constructively of record).  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The Board notes that by letters dated in September and November 2009, the Veteran was provided VCAA notice with respect to his claims seeking increased ratings for PTSD, migraine headaches and bilateral bunion disability, and  a TDIU rating.  However, the record does not show that he was provided VCAA notice with respect to the remaining claims.  

The issue of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, and consideration of that issue must be deferred, pending resolution of the other claims.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran appropriate VCAA notice with respect to his claims seeking increased ratings for asthma, lumbosacral strain, right quadriceps strain, hemorrhoids right ear hearing loss, acne and seasonal allergies.  He should be afforded opportunity to respond/supplement the record.

2.  The AOJ should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for each disability on appeal, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified, to specifically include complete records of all VA treatment.

3.  The AOJ should obtain from SSA copies of its decision awarding the Veteran disability benefits and the medical records considered in that determination.    
	
4.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by appropriate physicians/medical providers to determine the current severity of his PTSD, migraine headaches, asthma, lumbosacral strain, right quadriceps strain, hemorrhoids, status post right bunionectomy, left bunion with pes planus, right ear hearing loss, acne and seasonal allergies.  The entire record must be reviewed by the examiner in conjunction with each examination.  The findings noted should be described in detail.  All indicated studies must be completed.  The orthopedic examination must include range of motion studies of the lumbar spine, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  The examination for asthma should include pulmonary function testing.  The audiological evaluation must include controlled audiometry (in accordance with38 C.F.R. § 4.85), and the examiner should note the impact of the hearing loss on the Veteran's occupational and everyday activity functioning.  Each examiner should comment on the expected impact of the disability on the Veteran's employability  

The examiners should include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the claims seeking increased ratings and a TDIU rating (the latter after any further development indicated in that matter is completed).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

